Citation Nr: 0636890	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma prior to December 15, 1999.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma, effective December 15, 1999 to November 16, 
2004.

3.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma, effective November 17, 2004.

4.  Entitlement to a rating in excess of 10 percent for post 
operative residuals, elmslie procedure, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 through 
July 1979.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from October 1998 and September 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

The Board notes that the veteran's original claims for an 
increased rating for bronchial asthma and an increased rating 
for post-operative residuals, elmslie procedure, right ankle, 
were previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per Board decisions 
dated December 2003, and March 2005.  


FINDINGS OF FACT

1.  Prior to December 15, 1999, the veteran's bronchial 
asthma was characterized by intermittent inhalational or oral 
bronchodilator therapy.

2.  From December 15, 1999 through November 16, 2004, the 
veteran's bronchial asthma was characterized by daily 
inhalational or oral bronchodilator therapy; inhalational 
anti-inflammatory medications, as well as a pre- 
bronchodilator FEV-1 of 65 percent and a FEV-1/FVC of 71 
percent.

3.  Effective from November 17, 2004, the veteran's bronchial 
asthma was characterized by visits to a physician to care for 
exacerbations, intermittent (at least three per year), 
courses of systemic (oral of parenteral) corticosteroids, as 
well as a pre- bronchodilator FEV-1 of 41.6 percent and a 
FEV-1/FVC of 71 from November 17, 2004.

4.  The veteran's service-connected right ankle, status post 
operative elmslie procedure, is manifested by has moderate 
limitation of motion.


CONCLUSION OF LAW

1.  Prior to December 15, 1999, the criteria for a rating in 
excess of 10 percent for bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.97, Diagnostic Code 6602 (2006).

2.  From December 15, 1999 through November 16, 2004, the 
criteria for a rating in excess of 30 percent for bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.97, Diagnostic 
Code 6602 (2006).

3.  From November 17, 2004, the criteria for a rating in 
excess of 60 percent for bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.97, Diagnostic Code 6602 (2006).

4.  The criteria for a rating in excess of 10 percent for the 
service-connected right ankle, status post operative elmslie 
procedure, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7a, 
Diagnostic Code 5271 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until June 2006.  Despite the untimely notice provided to the 
veteran concerning this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for increased ratings.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, prior to the initial adverse 
determinations in October 1998 and September 1999, the 
veteran was not notified of the provisions of the VCAA as 
this Act was not implemented at that time.  By a letter sent 
May 2004, the veteran was adequately informed of the evidence 
and information (1) necessary to substantiate the claim; (2) 
that VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, and VA outpatient reports, as well as his private 
medical and hospital records have been obtained.  The veteran 
was also provided with multiple VA respiratory and orthopedic 
examinations.  Additionally, the veteran was afforded a 
travel board hearing in front of the undersigned veteran's 
law judge in February 2003.  The veteran has not identified 
any further evidence with respect to his claim, and the Board 
is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 100 percent 
evaluation is warranted for bronchial asthma with a FEV-1 
less than 40 percent is predicted, or; FEV-1/FVC is less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requiring daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  A 60 percent evaluation is 
warranted for bronchial asthma with FEV-1 of 40 to 55 percent 
predicted, or; with a FEV-1 /FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 30 percent evaluation is warranted with a 
FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 10 
percent evaluation is warranted for a FEV-1 of 71-80 percent 
predicted, or; a FEV-1/FVC of 71 to 81 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  

Under 38 C.F.R. § 4.7a, Diagnostic Code 5271, a 20 percent 
evaluation is warranted for marked limited motion of the 
ankle, and a 10 percent evaluation is warranted for moderate 
limitation of motion.


History 

In an October 1988 rating decision, the RO granted service 
connection for bronchial asthma, and assigned a rating of 10 
percent, effective May 20, 1988.  The October 1988 rating 
decision also granted service connection for post-operative 
residuals of an elmslie procedure on the right ankle, and 
assigned a 10 percent rating, effective May 20, 1988.  The 
veteran submitted a claim for an increased rating for both 
disabilities in December 1997.  

In March 2002, the RO granted an increased rating for 
bronchial asthma of 30 percent, effective December 15, 1999, 
but continued the veteran's 10 percent rating for his right 
ankle disability.  In December 2003, the Board remanded the 
veteran's claims to the agency of original jurisdiction for 
further development and for VCAA compliance.  In March 2005, 
the Board again remanded the veteran's claims to the agency 
of original jurisdiction for further development.  
Subsequently, the RO, in an April 2006 rating decision, 
granted the veteran a 60 percent evaluation for his bronchial 
asthma, effective November 17, 2004.


Analysis

The Claims for an Increased Rating for Bronchial Asthma:

The veteran was afforded VA examinations for his bronchial 
asthma in June 1998, August 2000, and October 2005.  

During a June 1998 VA examination, the veteran gave a history 
of bronchial asthma for the past 20 years for which he used 
an inhaler at least 3 times a week.  The veteran also 
reported treatment with steroids on and off.  Physical 
examination showed the chest to be of normal shape and size, 
lungs clear to auscultation and percussion, no rales or 
rhonchi heard.  The examiner noted that the veteran was able 
to climb a staircase without problems.  Chest x-rays taken in 
conjunction with the examination were normal.  However, the 
veteran failed to report for pulmonary function testing.  

VA medical records dated January 1998 through October 2000 
also contain multiple complaints of, and treatment for 
shortness of breath as well as diagnoses of asthma.  The 
veteran's asthma is controlled by medications and inhalers.  
In January 1998, the veteran reported to the VA emergency 
room for severe shortness of breath and wheezing, which was 
successfully treated with Prventayl aerosol.  An emergency 
record dated December 1998 notes that the veteran was treated 
for asthma.  A December 1999 treatment records notes a 
history of asthma with three hospitalizations and one 
possible intubation.  A treatment note, dated June 2000, 
indicates that the veteran's asthma is stable with his last 
admission being over one year and his last ER visit for 
asthma was six months prior.  A pharmacy report shows that 
the veteran was prescribed Fluticasone, a corticosteroid, to 
take twice a day December 15, 1999 and again in June 2000.  A 
treatment note, dated September 2000, revealed that the 
veteran's breathing had been stable with regular use of 
medication.

A VA examination conducted in October 2000 showed that the 
veteran was prescribed three inhalers for his asthma: 
Salmeterol, Fluticasone, and Albuterol.  Upon examination, 
the physician noted that the veteran had normal respirations 
of 16.  Pulmonary function tests revealed pre-medication 
scores of a FVC of 73 percent, a FEV-1 of 65 percent and an 
FEV-1/FVC of 71 percent.  Post-bronchodilator therapy showed 
a FVC of 80.3 percent, a FEV-1 of 71.6 percent, and a FEV-
1/FVC of 71 percent.  He had normal diffusing capacity.  The 
examiner provided a diagnosis of moderate obstructive lung 
disorder; asthma.

Private medical and hospital records dated November 2004 
through April 2005 show treatment for when the veteran 
reported to the emergency room multiple times during this 
period with complaints of shortness of breath, or tightness 
in the chest.  In November 2004, the veteran was treated for 
an acute exacerbation of bronchial asthma.  A November 17, 
2004, follow-up record from a private physician shows that 
the veteran was on steroids for his asthma and prescribed 
Prednisone, a corticosteroid, for the period of one month.  
An emergency room record, dated January 2005, shows treatment 
for exacerbation of asthma, caused by an allergy, for which 
the veteran was again prescribed Prednisone.

The veteran was afforded a VA examination of his asthma in 
October 2005 to determine the current severity of his 
bronchial asthma.  The examiner noted that the veteran's 
medications included Advair, Serevent, Albuterol nebulizer, 
and Albuterol inhaler.  The veteran complained of a daily, 
nonproductive cough.  He reported needing to use his 
Albuterol nebulizer every other day, and his albuterol 
inhaler every day, twice a day.  The veteran also reported 
being admitted to the hospital for asthma three or four times 
in the past, although not necessarily in the past year.  The 
examiner indicated that the veteran was prescribed steroids 
four to five times in the past year, as well as received an 
injection of Solu-Medrol and prescribed a Medrol Dose-Pak 
upon discharge at his last asthma-related emergency room 
visit.  Pulmonary function testing revealed pre-
bronchodilator therapy scores of a FEV-1 of 41.6 percent and 
a FEV-1/FVC of 71. Post-bronchodilator testing revealed a 
FEV-1 of 48.8 percent and a FEV-1/FVC of 59 percent.  The 
examiner noted a moderate to severe impairment with a 
positive bronchodilator response.  The examiner also stated 
that the veteran's asthma history includes frequent use of 
inhaled bronchial dilators, anti-inflammatory medication as 
well as systemic and parenteral corticosteroids and 
immunosuppressive medications.

The veteran was also afforded a travel board hearing in 
conjunction with his claims in February 2003.  During his 
hearing the veteran stated that he takes Serevent, and long-
lasting bronchodilators, in the morning and evening, along 
with Elabid, an inhaled corticosteroid, and Singular once a 
day.  He also reported using Albuterol as an emergency 
inhaler.  The veteran reported that the last time the 
medication was increased was December 2002.  He also 
complained that he can't participate in exercise or do things 
such as go to the beach or work in warehouse for fear of 
having an exacerbation of his asthma.  He also stated that 
extreme changes in hot and cold temperature can bring on 
asthma attacks.  

During the pendancy of the appeal, the VA amended 38 C.F.R. 
§ 4.96, Special provisions regarding evaluation of 
respiratory conditions, effective October 6, 2006.  The Board 
notes that this amendment applies only to Diagnostic Codes 
6600, 6603, 6604, 6825-6833, and 6840-6845.  As the veteran 
is currently rated under Diagnostic Code 6602, the changes in 
the regulation do not apply to the instant claim.  
Additionally, it is not clear whether pre- or post-
bronchodilator results from pulmonary function tests should 
be used in evaluating the veteran's claims.  The amended 
regulation for Diagnostic Codes 6600, 6603, 6852-6833, and 
6840-6845 states that post-bronchodilator results are to be 
used.  The revised changes do not apply to Diagnostic Code 
6602, under which the veteran's condition is evaluated, and 
there is no regulatory guidance on what method is to be used 
to evaluate the veteran.  The Board will therefore apply the 
results which are most favorable to the veteran.  

The veteran is currently rated at 10 percent for bronchial 
asthma for the period prior to December 15, 1999.  The only 
pertinent evidence of record for this time period is a VA 
examination conducted in June 1998.  The veteran reported a 
history of having asthma for 20 years, for which he uses an 
inhaler approximately three times a week.  He also reported 
being treated with steroids on and off, but was not being 
treated with Prednisone.  Physical examination showed the 
chest to be of normal shape and size, lungs clear to 
auscultation and percussion, no rales or rhonchi heard.  
Chest x-rays were normal.  As the veteran failed to report 
for pulmonary function testing, there is no evidence showing 
a FEV-1 of 56-70 percent predicted or; FEV-1/FVC of 56 to 70 
percent.  Further, there is no evidence showing daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  Additionally, while the 
veteran reported that he had been prescribed steroids on and 
off, there is no evidence that the veteran was prescribed 
steroids at least three times per year.  Thus, a rating in 
excess of 10 percent for the period prior to December 15, 
1999, is not warranted.     

The veteran is currently rated at 30 percent for the period 
of December 15, 1999 to November 16, 2004.  December 15, 1999 
was the day the outpatient treatment reports showed daily 
bronchodilator use.  A VA examination in October 2000 showed 
that the veteran was prescribed three inhalers: Salmeterol, 
Fluticasone, and Albuterol.  He had normal respirations of 
16.  Pulmonary function tests revealed pre-bronchodilator 
scores of a FVC of 73 percent, a FEV-1 of 65 percent and an 
FEV-1/FVC of 71 percent.  Diagnosis was a moderate 
obstructive lung disorder; asthma.  While the veteran was 
prescribed Fluticasone, a corticosteroid, the veteran's VA 
pharmacy records show that the medication was only prescribed 
twice within a one year period.  There is no evidence to show 
that the veteran was prescribed steroids at least three times 
within a one year period; that the veteran had a FEV-1 of 40 
to 55 percent predicted, or; a FEV-1 /FVC of 40 to 55 
percent, or; monthly visits to a physician for required care 
of exacerbations.  Thus an evaluation of 60 percent is not 
warranted for this time period

The veteran is rated at 60 percent for the period of November 
17, 2004 to the present.  The veteran's private medical 
records show treatment for exacerbation of asthma on November 
12, 2004.  On November 17, 2004 the veteran was prescribed 
Prednisone to be taken through December 2004.  The veteran 
was again prescribed Prednisone in January 2005 after 
reporting to the emergency room for another exacerbation of 
asthma.  The VA examination conducted in October 2005 noted 
prescription of steroids four to five times in the preceding 
year as treatment for asthma.  The examiner also noted that 
veteran was given an injection of Solu-Medrol and prescribed 
a Medrol Dose-Pak after his last discharge from the hospital.  
Pulmonary function testing revealed a pre-bronchodilator FEV-
1 of 41.6 percent and FEV-1/FVC of 71.  The examiner 
interpreted these results as moderate to severe impairment 
with a positive bronchodilator response.  The examiner also 
noted that the veteran's asthma history includes frequent use 
of inhaled bronchial dilators, and anti-inflammatory 
medication, as well as use of systemic and parenteral 
corticosteroids and immunosuppressive medications.  There is 
no evidence of pulmonary function testing resulting in FEV-1 
less than 40 percent, or; FEV-1/FVC is less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; requiring daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  Thus, the next higher  a rating of 
100 percent is not warranted.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increased rating for bronchial asthma; the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


The Claim for an Increased Rating for the Right Ankle 
Disability:

The veteran was afforded VA examinations for his right ankle 
disability in June 1998, August 2000, and October 2005.  

A June 1998 VA examination of the right ankle showed the 
veteran reported a tendency for his ankle to lock up, since 
his in-service surgery.  He also stated it was frequently 
warm and swollen several times a month, and that he had 
constant pain.  Physical examination revealed that the 
veteran was slightly overweight, with a normal gait.  The 
examiner noted that the veteran had callosities on the soles 
of both feet.  There was no pain to palpation, no swelling, 
no evidence of infection.  The joint was fully mobile with 
full, painless, range of motion.  Tinel sign was negative.  
Circumferential measurements 8 inches above and below the 
tibial tubercles on both sides were symmetrically equal.  
There is no evidence of atrophy; muscular strength was 5/5 
bilaterally.  The patient had no difficulty with heel-to-toe 
walking.  The examiner provided a diagnosis of post surgery 
to the right ankle, which had returned to normal.  X-rays 
taken in conjunction with the examination showed several 
ossific densities likely posttraumatic in etiology adjacent 
to the medial malleolus with may represent intracapsular 
bodies, and no evidence of acute fracture or dislocation.

VA medical records dated January 1998 through October 2000 
show complaints of pain in the veteran's feet and heels, but 
are silent as to any complaints of, or treatment for right 
ankle pain.  A December 1999 treatment record noted a lateral 
healed scar for previous lateral instability that is tender 
to palpation plantar fascia and distal heel cord.  The 
veteran was assessed as having plantar fascitis with some 
heel pain from a calc spur.  X-rays taken June 2000 of 
bilateral feet showed no acute fracture with small bilateral 
calcaneal heel spurs.  A September 2000 podiatry report, 
noted pain free range of motion without limitation at the 
ankle joints and pedal joints, bilaterally.  

The August 2000 VA examination of the right ankle revealed a 
history of soft tissue surgery in 1978 on the right ankle.  
Examination of the right ankle showed no deformity, swelling, 
atrophy, or tenderness.  Range of motion was measured as 
follows:  plantar flexion to 50 degrees, dorsiflexion to 10 
degrees, inversion of 20 degrees, and eversion of 10 degrees.  
There were no complaints of pain during range of motion.  X-
ray studies show an old medial malleolar fracture with 
nonunion versus separate ossification center.  The examiner 
provided a diagnosis of status post soft tissue procedures of 
the right ankle joint with chronic pain, and old medial 
malleolar fracture with nonunion versus a separate 
ossification center of the right ankle

The veteran was afforded a VA orthopedic examination of his 
right ankle in October 2005.  The examiner noted current 
flare-ups with a precipitating factor being long walking, but 
with rest being the alleviating factor.  The veteran did not 
report use of crutches, a brace, a cane, or any corrective 
shoes.  No inflammatory arthritis or dislocation was present.  
Examination revealed some pain on range of motion in the 
right ankle on the lateral aspect.  Fine repeated movement of 
the right ankle showed that range of motion was additionally 
limited 15 degrees as pain increased to 6 on a 10 point 
scale.  Veteran had a stable gait, no ankylosis was present.  
Range of motion of the right ankle was as follows:  right 
side dorsiflexion 0-10; plantar flexion 0-40; supination 0-
40; pronation 0-10.  While the examiner found no essential 
increase in weakness or fatigue, there was a mild increase in 
the lack of endurance, and pain had the major functional 
impact.  The examiner opined that after reviewing the claims 
folder and the two prior remands, that the veteran's range of 
motion was limited to 6 degrees in supination due to pain at 
the end of pronation, with full range of motion of 
dorsiflexion and plantar flexion.  Pain had the major 
functional impact with essentially no change or increase in 
fatigue, incoordination, or weakness, and only a mild 
increase in lack of endurance.  

The veteran was afforded a travel board hearing in February 
2003.  During the hearing the veteran denied using a brace 
for his ankle, but did state he wore orthotics in his shoes.  
He complained that he is limited in the exercise he can 
participate in, specifically stating he cannot run.  He also 
reported instability in his ankle, causing him to fall.  He 
also reported pain and stiffness in the ankle after sitting 
for long periods of time. 

The veteran is currently assigned a disability rating of 10 
percent under 38 C.F.R. § 4.7a, Diagnostic Code 5271 for 
moderate limitation of motion.  The next higher rating of 20 
percent under Diagnostic Code 5271 requires marked limitation 
of motion, which has not been shown.  The veteran does not 
use crutches, a brace, a cane, or any corrective shoes.  The 
October 2005 VA examination revealed a stable gait with no 
ankylosis and the examiner opined that the veteran's range of 
motion was limited 6 degrees in supination due to pain at the 
end of pronation, with full range of motion on dorsiflexion 
and plantar flexion.  The August 2000 VA examination revealed 
no complaints of pain during range of motion.  The examiner 
at the June 1998 VA examination found the veteran's right 
ankle to be normal and fully mobile with full, painless, 
range of motion and negative Tinel sign.  Additionally, a 
September 2000 podiatry report, noted pain free range of 
motion without limitation at the ankle joints and pedal 
joints, bilaterally.  The evidence shows, at most, moderate 
limitation of motion.  

The Board is aware of the veteran's complaints of pain in the 
right ankle.  However, there is no objective evidence that 
pain on use of the joint results in marked limitation of 
motion.  Therefore, even when taking into consideration pain, 
weakness, fatigability, and lack of endurance, the next 
higher rating of 20 percent is not warranted based on any 
additional loss of motion.  38 C.F.R. §§ 4.40, 4.445; Deluca 
v. Brown, 8 Vet. App. 202 (1995).

Furthermore, there is no evidence to suggest that the veteran 
has ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or stragalus, or 
astragalectomy.  Consequently, a higher rating under any of 
the following Diagnostic Codes 5270, 5272, 5273, or 5274, 
respectively, is not warranted.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating for service-connected right 
ankle disability; the benefit of the doubt doctrine is 

inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating in excess of 10 percent for bronchial asthma prior 
to December 15, 1999, is denied.

A rating in excess of 30 percent for bronchial asthma, 
effective December 15, 1999 to November 16, 2004, is denied.

	(CONTINUED ON NEXT PAGE)



A rating in excess of 60 percent for bronchial asthma, 
effective November 17, 2004, is denied.

A rating in excess of 10 percent for post operative 
residuals, elmslie procedure, right ankle, is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


